 RETAIL DELIVERY SYSTEMSRetail Delivery Systems, IncandTeamsters, Chauffeurs,Warehousemen,IndustrialandAlliedWorkers of America, Local 166, AFL-CIO iCase 31-CA-15059December 30, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 31, 1987, Administrative Law JudgeEarldean V S Robbins issued the attached supplemental decisionThe Respondent filed exceptionsand a supporting brief, and the General Counselfiled an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,2 findings,3and conclusions and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Retail De-livery Systems, Inc, San Bernardino, California, itsiOn November 1 1987 the Teamsters International Union was readmitted to theAFL-CIO Accordinglythe caption has been amended toreflect that change2The judge advised the Respondents counsel that he could request acontinuance in response to the Respondents objection to the extension ofthe backpay specification to include the disputed period in which the Respondent alleged the employee was legitimately suspended The Respondent s counsel did not make such a request and we adopt the judgesrulinga The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950)enfd 188 F 2d 362(3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent s reliance onNLRB P Flite ChiefInc640 F 2d 989991 (9th Cir 1981)ismisplaced In that case the court refused to enforcethe Board s Order and found that the discriminatee had intentionally concealed interim earningsHowever in that case the administrative lawjudge totally discredited the discnminatee s testimony and found that thediscrimmatee s failure to report $8000 of interim earnings earned in fourdifferent jobswhich involved steady work for periods ranging from Imonth to as long as 7 months amounted to a willful concealment of interim earnings To the contrary in this case the judge credited Mayer s testimony that it simply had not occurred to him to list on the complianceforms sporadic odd jobs he had held for short periods of time for whichhe had never even been on an employers payroll and for which his totalearnings were $900When it came to Mayer s attention that he shouldhave listed this income he informed counsel for the General Counsel andthe backpay specification was adjusted121officers, agents, successors, and assigns, shall takethe action set forth in the Order 44 In accordance with our decision inNew Horizons for the Retarded283 NLRB 1173 (1987) interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to January 1 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)Ann Reid CroninEsqfor theGeneral CounselJohn H Stephens Esq (Cox Castle & Nicholson),of LosAngeles California, for theRespondentSUPPLEMENTAL DECISIONEARLDEAN V S ROBBINS, Administrative Law JudgeOn 6 May 1986 the National Labor Relations Board (theBoard) issued its Order (unpublished) in this matter inwhich it directed Retail Delivery Systems, Inc (Respondent) to offer to Tim Mayer immediate and full reinstatement to Respondents casual list of employees andoffer him jobs as a casual employee on a nondiscriminatory basis and make him whole for any loss of earningsand other benefits as a result of the discrimination againsthim with interest on lost earningsOn 29 July 1986 the Regional Director approved astipulation entered into by the parties in which Respondent waived its rights under Section 10(e) and (1) of theAct to contest either the propriety of the Board s Orderissued 6 May 1986 or the findings of fact and conclulions of law underlying that Order Respondent, havingfailed and refused to make whole Mayer, and a controversy having arisen over the reinstatement of Mayer andthe amount of backpay due under the terms of theOrder the Regional Director for Region 31 of the Boardissued a backpay specification and notice of hearing alleging the backpay due under the Board s Order for theperiod from 22 March 1985 through 30 June 1986 (reserving for further determination Respondents backpayobligation to the discriminatee for all periods after 30June 1986) to which Respondent filed a timely answerThe matter was heard before me in Los Angeles Californiaon 7 8 and 9 October 1986 Posttrial briefs werefiled by the General Counsel and the RespondentThe principal issues are1Whether the backpay formula set forth in the backpay specification is the correct one i2Whether Respondent properly reinstated Mayer3Whether Mayer incurred a willful loss of interimearnings4Whether Mayer intentionally concealed interim employment thereby warranting denial, or reduction ofbackpayOn the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the parties, I make the followingiThe parties stipulated that if the formula set forth in the backpayspecification is found to be appropriate the formula has been correctlyapplied in the computation of backpay set forth in the backpay specificsLion292 NLRB No 24 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTA The Backpay Formula IssueIn the operation of its delivery service out of its SanBernardino facility Respondent employs, in addition toits regular complement of employees, a number of casualdrivers and helpers who work on an on call" basis 2Mayer is a college student who, prior to his termination,was on Respondents list of casual employees During theschool year, he worked almost every Saturday and onweekdays as his school schedule permitted and as Respondent s needs requiredDuring the summer monthshe worked 3 or 4 days a week as needed by Respondent 3 He worked primarily as a helper and sometimes asa driver Because he only drove bobtail trucks, he didnot have a class 1 driver s licenseThe formula for computing Mayer s gross backpay isalleged in the backpay specification as follows2An appropriate measure of the amount the discriminatee would have earned during each calendarquarter of the backpay period is the percentage ofavailable casual hours worked, in the job classifications of helper and driver, by the discriminatee ineach calendar quarter from April 1 1984, to March22 1985 which is the period immediately precedingthe backpay period times the discriminatee s ratesof pay for each of those job classifications in effecton the date of his termination, times the hoursworked in each corresponding calendar quarterduring the backpay period by casual employees inthose two job classifications on days on which thediscrimmateewas available for work during thebackpay periodRespondent contends that the appropriate measure ofthe amount Mayer would have earned during the backpay period is his earnings during the year and one quarter immediately preceding his reinstatement since (1) in1985Respondent began a practice of requiring all casuals to have a class 1 drivers license which Mayer didnot have and therefore he would either not have beenemployed by Respondent or would only have been employed as a helper and (2) Mayer was unavailable forwork at numerous times during the backpay periodThe evidence on which Respondent relies in supportof its unavailability argument shows merely that Mayerwas incapacitated or out of town on several 1 or 2 dayoccasionsAlthough in the proper circumstances thismay be sufficient to support a reduction in the grossbackpay for the particular day it is not sufficient torefuteanotherwise appropriate formulaRegardingMayer s lack of a class 1 driver s license, he was not tolduntil 22 August that a class 1 license was needed If hehad been there is no reason to assume that he could nothave obtained one Any uncertainty in this regard mustbe resolved against the wrongdoer-Respondent Further throughout the backpay period Respondent contin8 In August 1986 Respondent employed 10 to 15 casuals9 See Judge Holmes original decision in this matterued to use bobtail trucks and there is no evidence thatall casual drivers during this period had class 1 licensesIfind Respondents arguments unpersuasive Field Exammer James Middleton testified, without contradiction,that an examination of the timecards of all Respondent scasual employees during the backpay period and duringthe period preceding Mayer s termination which is proposed by Respondent shows an increase in the numberof hours worked by casuals during the backpay periodover the period proposed by Respondent I, therefore,find that the formula set forth in the backpay specification,which reflects the increased amount of work bycasuals, is a more accurate approximation of whatMayer s earnings would have been had he not been unlawfully terminatedAccordingly I further find that Respondent has failed to establish that the formula set forthin the backpay specification is inappropriateB The Reinstatement IssuePrior to his termination on 22 March 1985Mayerworked most Saturdays and some weekdays4 during theschool year and 3 or 4 days a week during the summerIn earlyMarch 19865 after the issuance of JudgeHolmes original decisionArnold Oatsval, office supervisor and dispatcher in Respondents San Bernardino facility telephoned Mayer and asked if Mayer wanted hisjob backMayer said he did and further stated that hewas available on Tuesdays, Thursdays and SaturdaysMayer was called to work the following Saturday, 8March He worked only on Saturdays from then untilmid June according to the allegations of the backpayspecification which Respondent stipulated was correct inthis regardMiddleton testified,without contradictionthat his examination of the timecards up to 13 June revealed that Mayer worked only 1 weekdayCommencing 13 June, Mayer was available to workfull time and so informed Oatsval Nevertheless according to Mayer he continued to be called to work primarily on Saturdays until sometime in July when Respondentceased calling him to work According to Mayer on oneoccasion when he asked Oatsval if he was to work thenext day Oatsval said there was no work Thereafter ona Friday about 1 August Mayer telephoned Oatsval andasked why he had not been called to work Oatsval saidhe was not suppose to call Mayer Mayer inquired whyand Oatsval said he did not know When Mayer askedwho did, Oatsval replied that Respondents vice president,Greg Keyes knew Mayer requested Keyes' telephone number and asked Oatsval to try to find out whyhe was not being calledOn the following Monday, Oatsval informed MayerthatKeyes wanted to meet with him Mayer did meetwith Keyes Oatsval and Bob Hagbom 6 Mayer testifiedthe meeting was on Tuesday and Keyes testified it wason Friday 15 August Oatsval and Hagbom did not testifyAccording to Mayer Keyes gave three reasons why4 From September 1984 Mayer was available to work on Wednesdaysand did so whenever Respondent dispatched five trucksSAll dates will be in 1986 unless otherwise indicated6Hagbom is employed in a customer service capacity to work as a liarson with Sears Respondents principal customer RETAIL DELIVERY SYSTEMSRespondent had ceased employinghim-(1) anincidentinvolving a broken handtruck (dolly) (2) an occasionwhen Mayer could not come to work, and without informing Respondent, sent another employee to work inhis place and (3) his failure at times to have tools or amap book when he worked as a driverMayer testified that Keyes asked for his side of thedolly incidentMayer explained that he was working as ahelper when the truck got stuck in the mountains Thedriver, Fred Grossenbach told him to use the dolly totry to free the truck He did so, but the dolly was damagedwhen it accidentally became caught under thewheel of the truck Keyes thensaidsomething cameacross his desk regarding Mayer having sent another employee to work in his place Mayer said he was ill andconcerned that he would fail to wake up in time to callin the following morning, so he arranged for another employee to substitute for himMayer further testified that Keyes also said he hadheard that Mayersometimesreported for work withouttools or a map book Mayer admitted this occurred attimesHe saidsometimeshe would be called to work asa helper, but when he reported for work he would be assigned to drive and would not have his channel locks(adjustable pliers)On these occasions, he would borrowthem from other employees or from Oatsval On otheroccasions when his map book did not have a page heneeded, he has borrowed a map book from OatsvalKeyes then said according to Mayer, that Mayer musthave noticed that Respondent was changing over to anall tractor/trailer fleetwhich would require Mayer tohave aclass 1 license' if he intended to continue working for Respondent Mayer asked if he would be permitted to practice on Respondents tractor/trailersKeyessaid he would Keyes thensaid,now that he had gotteneverything straightened outRespondent would resumecallingMayer to work Keyes said Respondent had anew telephone number-an 800 number and remindedMayer that there was another 800 number to call forSearsif there was any trouble Oatsval then gave Mayerboth 800 numbers At this point Hagbom briefly wentover some customer relations points with Mayer AsMayer and Oatsval were walking out of the office, Oatsval saidI thought Fred was your friend, he told me thedolly was your faultKeyes version of Mayers explanationabout the handtruck and substituteincidentswas not substantially different from Mayers However he also testified that afterMayer related what had occurred with the handtruck heinstructed Mayer thatin thefuture if a driver or anyonetold him to do anything that would damage companyequipment, he should refuse and call the dispatcher Regarding the substitute incidentKeyes said thatsendingin a substitute was absolutely not company procedureand if Mayer could not come to work he was to call theofficeAccording to Keyes he then asked Oatsval if hehad anything to add Oatsval said he had a complaintthatsometimesMayer reported for work without tools7A class I driver s license is required to drive a tractor/trailerOnly aregular drivers license is required to drive a bobtail or to work as ahelper123or a map book He said he had spoken to Mayer regarding this severaltimesbutMayer said he did not recallany such conversationsKeyes said Mayer needed tohave proper tools to workKeyes testified that he then concluded the meeting bysaying,We are going to a tractor/trailer operation asyou can seeWere havingless and lessof a need forbobtails and I need you to get yourclassI license To bemore available-to be more of a need for meMayerasked if he could use Respondents equipment to practiceKeyes said yes but he should call first tobe sure apiece of equipment was available Keyes then said,Hereisan800 number I want you to call for workKeyesasked about Mayer s availability for workMayer said hewas available every dayLater that day, by telephone, Oatsval offered Mayerwork for the following day However, Mayer had lost acontact lens and expected to go to the doctor on thatnext day so he was not available On 22 August Respondent attempted to offer Mayer work for the following day Joan Smith Respondents office manager in theVernon office, testified that she called Mayer s home at 4or 4 30 p in and spoke to a man who identified himselfasMayers father Smith said she was calling to see ifMayer could work the next day The man said, Ithought you had fired himSmith said he had not beenfired and left a message for Mayer to call About 5 30thatsameday according to Smith, when she telephonedagain justbefore she left work the man told her Mayerwas not inbut should be there around 6 30 p in Smithrelated this information to the new dispatcher JerryNorman Thompson 8 Thompson said he would callMayer According to Smith, she has never called MayeragainThompson testified that he called around 5 30 p in andspoke to Mayer s father He called again at 6 30 p in andspoke he believes to Mayer s mother who said Mayerwas out He told her he needed Mayer to work the fol]owing day and left his home number However, he received no return call that evening, so the followingmorninghe called another employee Thompson furthertestified that he believes he also called Mayer the following Friday and was told he was at the beach or themountainsor somethingHe never called Mayer forwork againMayer s fatherHoward Mayer testified that about4 30 or 5 p in , just as he and his wife returned home, heanswered a telephone call from a man who identifiedhimself as being from Retail Delivery and asked if Timwas thereWhen hesaid no, the mansaid they wantedMayer to work and he would call again Aman calledagain just before 6 p in and asked if Tim had gotten inHoward Mayer said no The caller asked if he knewwhere Tim was Howard Mayersaid no,and asked howTim could get in touch with him The caller said he wasleavingRespondents facility and gave his home telephone number Later thatevening,Howard Mayer s wifetold him Tim was at the beach The following morningat 7 or 8 am,a mancalled,said`thisisRetailDelivery,8Oatsval transferred to the shuttle on about 15 August 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDisTim there9Howard Mayer replied,No he s at thebeachHoward Mayer denies that he ever told theperson when Tim was expected He also denies saying hethought Tim had been fired or that he had any otherconversation with anyone from Retail DeliveryThe General Counsel argues that Mayer was not properly reinstated because he was given only Saturday workwhereas, prior to his termination he also worked on certarnweekdays Further in July, Respondent ceased calling him at all Respondent contends that he was properlyreinstated on 8 March In support thereof,Respondentargues that Mayer did not have a class 1 drivers licenseand, therefore could not drive tractor/trailer equipmentKeyes testified that at the time of the hearing, Respondent had three bobtail trucks which are used once a weekon Saturday and very rarely during the week He furthertestified that, from 1 July to the date of the hearing, nocasual employee drove a bobtail truck during the weekbecause it would not be neededHowever he admitsthat during this period he only visited the San Bernardino facility five orsix timesfor periods of half a day ortwo thirds of a day No further evidence was adducedby Respondent on thisissueThompson was not questioned in this regard and Oatsval did not testify, eventhough they were the dispatchers during this period andpresumably more knowledgeable concerning what equipment and employees were dispatched No evidence wasadduced to establish that Keyes in the normal course ofhis duties,would have such direct knowledge of whatequipment and employees were dispatched on a dailybasisHe admits that he does not know what casual employees if any possess class 1 licenses FurtherMayerwas not told prior to 22 August that such a license wasrequiredNor were any logs or other records introducedto corroborate Keyes assertionAlso no evidence wasadduced whether casuals worked as helpers on weekdays In the circumstances I find that Keyes is not a reliable witness in this regard Further no evidence was adduced as to the practice in March through June Accordingly I find that Respondent has failed to establish thatno weekday or driver work was available for Mayer atthe time he returned to work or thereafterRegardingMayer s removal from the casual list inJulyRespondent argues that this action was justified bythe dolly and substitute incidents and by Mayer s failureto come to work prepared with tools or a map book Ifind no merit in this contentionMayer testified crediblythat it was common for employees to borrow map booksamong themselves and from Respondent and that henever heard any Respondent representative tell employees they should not borrow pliers or map books Further, from Keyes account of the 22 August discussion itis apparent that the tools and map books were not a consideration in the decision to stop calling Mayer for workMayer also testifiedwithout contradiction that priorto 22 August he was never questioned or counseled regarding the dolly incident nor told why he was notbeing called Further on the day of the incident, whenMayer and Grossenbach returned to Respondents facilityOatsval noticed the dolly was bent and told Grossenbach,Fred you ruined another dolly This is yoursecond in two weeksGrossenbach said yes he gotstuck and had to use the dolly to get unstuck Thus it isapparent that at least initially Oatsval considered thedriver to be responsible for the incident Yet Grossenbach was returned to the casual list before Mayer wasFurther, according to Mayer s undenied testimony hehad secured a substitute on at least one occasion beforethe incident involved but was never criticized or reprimanded for doing so nor was he counseled or reprimanded priorto 22 August for theincidentinvolvedIn these circumstances, I conclude that the reasons asserted by Respondent for removing Mayer from thecasual list in July were pretextual and further evidenceof Respondents refusal to assign Mayer work on thesame basis as it has prior to his termination9Based onthe foregoing I find that Mayer was not properly reinstated prior to 15 AugustHowever it is undisputed that during his 15 AugustmeetingwithMayer, Keyes informed Mayer that Respondent would resume calling him for work and gavehim an 800 telephone number to call about his availability It is also undisputed that later that same day Mayerwas offered work for the following day which he refused because he planned to go to the doctor the nextday Thompson tried to contact Mayer for work againthe following week but Mayer was not at home According to Mayer s father, Respondent made two calls toMayer s home one day and, despite the fact that Mayerwas not at home and failed to return the call, a third attempt was made to contact him the following morningAgain he was not at home Thereafter Respondentmade no further attempt to call Mayer to work On theother hand despite having been unavailable two consecutiveweeks on a day when he was always supposed tobe available,Mayer never called Respondent regardinghis availabilityThompson testified that when Mayer didnot return his call and never called in later he assumedMayer was not interested in working In the absence ofevidence of disparate treatment I find this was not anunreasonable assumptionThe recordisclear that Respondent had a practice,predatingMayer s terminationwherebysometimesemployees called in for work andsometimes Respondent called the employees i 0Here, Respondent made what appeared to be a validofferof reinstatement and actually calledMayer forwork on two consecutive Saturdays In the absence ofevidence of disparate treatment or availability of weekday work during that intervening week and in the circumstance when after 2 consecutive weeks of being unavailable ona day when he normally should have beenavailable,Mayer never called to reaffirm his availability,I find that Mayer was properly reinstated on 15 AugustAccordingly, I find that the backpay period ended on 15August 19869This conclusion is not changed by Oatsval s indication on 15 Augustthat Grossenbach claimed the damage was Mayer s fault inasmuch as Respondent made no effort prior to 15 August to ascertain Mayer s versionof what occurred10 The record does not support Respondents position that this obligation fell solely on the employees RETAIL DELIVERY SYSTEMSC The Mitigation of Damages IssueIt is well established that an employer may mitigate hisbackpay liability by establishing that a discriminateewillfully incurred loss by a clearly unjustifiable refusal to take desirable new employmentPhelpsDodgeCorp v NLRB313 U S 177, 199-200 (1941) Howeverthis is an affirmative defense and the employer has theburden of proving facts that would mitigate its liabilityNLRB v Mooney Aircraft366 F 2d 809, 813 (5th Cir1966),NLRB v Miami Coca Cola Bottling Co360 F 2d569 575 (5th Cir 1966)NLRB v Brown & Root Inc,311 F 2d 447 (8th Cir 1968) That burden is not met byevidence of lack of employees success in obtaining interim employment or of low interim earnings Rather, theRespondent must affirmatively establish that the employee neglected to make reasonable efforts to find interimworkNLRB v Miami Coca Cola BottlingCo, supra at575-576 Further, a discriminatee is held only to reasonable exertions in this regard not the highest standard ofdiligenceNLRBvArduiniMfg Co,394 F 2d 420422-423 (1st Cir 1968) Also a discriminatee s obligationto mitigate damages does not require success in a searchfor interim employment it only requires an honest, goodfaith effortNLRB v Cashman Auto Co,223 F 2d 832,E836 (1st Cir 1955) The employees skills and qualifica ^tions age and the labor conditions in the area are factorsto be considered in determining the reasonableness ofthis effortMastro Plastics Corp,136 NLRB 1342, 1359(1962)Respondent makes two principal arguments in supportof its position that Mayer did not engage in a minimum,good faith and diligent search for interim employment(1) he eschewed nearly all normal job seeking methodsin favor of securing job leads through his father, relatives and friends and (2) he did not file an applicationform with any employer However the record evidenceis insufficient to meet Respondents burden of proof inthis regardAlthough Mayer admits he did not seek employment through the college student placement servicethe State of California Employment Development Department or private employment agencies he crediblytestified that he had never heard of the casual laboroffice of the California Employment Development Department or the student placement offices The evidenceobtained from the center and introduced into evidenceindicates that only a very small percentage of the studentbody utilizes the service of the center 11 Mayers previous job search was made through family contacts Thushe obtained his job with Respondent through his godfather and neverfilledout an application form prior to hisemployment13Respondent adduced evidence of availablejobs at Polytechnicwhere Mayer was enrolled during the 1985-1986 school year which isalleged as typical of the type of jobs available from the center Howevermost of the more than 400 jobs listed required specific skills and/or expepence Roughly 3 percent were for driver and/or helpertype jobs Ofthesemore than one half required working hours that Mayer could notmeet Most paid less than $5 an hour and about one half required employees to use their own carsAt ChaffeyCollegemonthly student trafficranged from less than 2 percent to slightly more than 8 percent of thefull time enrollmentThe percentage would be substantially less if oneconsiders the part time enrollment125Following this same pattern, he sought interim employment through contacts made or suggested, by hisfather, other relatives and friends The parties stipulatedthat he called approximately 24 prospective employers asa result of such contacts, telephoned about 4 other employers selected at random from the telephone directoryor from general reputation in the community and actually visited 10 prospective employers I credit his testimony that he made limited personal visits to prospectiveemployers because of his school schedule and assignments It is not unusual for individuals to rely on assistance from family, friends, and acquaintances in seekingemploymentSioux Falls Stock Yards Co,236 NLRB543, 556 (1978),Vanguard Oil & Service,246 NLRB 130,133 (1979),December 12 Inc,282 NLRB 475 (1986)Further, Respondent produced no evidence to show thatMayer would have been permitted to file any applicationforms or would have received employment if he haddone so Nor did Respondent produce evidence that herejected any job offers or that there were jobs availablewhich would have been offered to himThis is insufficient to meet Respondents burden ofproof that Mayer did not diligently seek work during thebackpay period An employee who has been discriminatorily discharged need not instantly seek new employmentSaginawAggregates,198NLRB 598 (1972) Norwill a backpay claimant be found to have incurred awillful loss of earnings merely because the search for interim employment was not made in each and every quarter of the backpay period Rather as the Board stated inCornwell Co,171NLRB 342 343 (1968)The entirebackpay period must be scrutinized to determine whetherthroughout that period there was in the light of all surrounding circumstances, a reasonably continuing searchsuch as to foreclose a finding of willful lossSee alsoFirestone Synthetic Fibers Co207 NLRB 810 812 (1973)SouthernHousehold Products Co,203 NLRB 881 (1973)Employees are not automatically disqualified from backpay because of their poor recordkeeping uncertainty asto memory or even exaggerationPat Izzi Trucking Co162NLRB 242 245 (1966)KansasHelium Co 252NLRB 1156 (1980) Further a good faith search for employment does not necessitate that the employee spendallof everyday searching for employmentLaidlawCorp, 207NLRB 591, 603 (1973), enfd 507 F 2d 1381(7thCir 1974), cert denied 422 US 1042AmericanMedical Insurance235 NLRB 1417 1419-1422 (1978) Itherefore find that Respondent has failed to establish thatMayer did not make a diligent search for employmentduring the backpay periodD The Alleged Fraudulent Concealment of InterimEarningsIt is undisputed that Mayer failed to include on thecompliance forms submitted to the Board's Region 31 hisearnings from casual labor he performed for three employers on several occasions(1)Second quarter 1985-$250 from Rancho PacificElectric for painting the office exterior over a 2 dayperiod 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(2)Third quarter 1985-$50 from Rancho PacificElectric (Mayer s brother in law is president) for 1 day swork moving material in a warehouse and doing yardwork(3) First quarter 1986-$40 from Rancho Pacific Electric for a day or a portion of a day making deliveries(4)Third quarter 1986-$480 from Rancho PacificElectric for painting the interior of the office intermittently over a 2 week period(5)Third quarter 1986-$100 from Lyman ScheelPools (a neighbor) for painting a wall on 1 day 12(6)Third quarter 1986-$65 from Eddie Haber for 1day's work as a helper on a truckEssentiallyRespondent contends that fraudulent concealment of interim earnings can be inferred from thetotalamount involved, the fact that the complianceforms were generally filled out by Mayer only 5 to 8weeks after the employment and the fact that the employment was not on a regular payroll but rather was intheunderground economyThe Board s general ruleas to the effect of fraudulent concealment on a backpayremedy is set forth inAmericanNavigationCo,268NLRB 426 (1983) In that case, the Board held that itwill deny backpay only for those calendar quarters inwhich a discriminatee intentionally concealed interimemployment from the Board, reasoning that such aremedywilldiscourage claimants from abusing theBoard's processes for their personal gain and also deterrespondents from engaging in future unfair labor practicesHowever, the Board noted that this remedy is applied only when the discriminatee has willfully deceivedthe Board, and not when the failure to report earnings isinadvertentHere, the earnings in question were from odd jobs, andMayer was never on the payroll of these employers Initiallywhen he was questioned on cross examination,why he had not included specific earnings on his compliancereport he testified that he had not recalled doingthework On further questioning regarding other earnings, he clarified that it was not that he had forgotten, itwas just that he had never even thought about it IcreditMayer that it never occurred to him that heshould list these odd jobsThe compliance form instructs the claimant to list thename and address of your employers during thisperiodIt is inaccurate but not particularly unusual forindividuals to equate the term employer only with oneon whose payroll the individual appears and not to consider the giver of odd jobs' as one s employer Furtherhe reported these earnings prior to the hearing and didnot lie under oath Thus, once he was informed by hisbrother in law and by Scheel that they had been subpoenaed byRespondenthe verified with them the amountof hisearnings and immediatelyinformed counsel for theGeneral Counsel After giving further thought as to anyother earningsof that type he may have had, he recalledthe Haber employmentand alsoreported that to counselfor the General CounselMoreover, the bulk of theseearningswere in July and August, months during whichMayer was in Respondents employ for at least a portionof the time Respondent adduced no evidence to showthat the employment occurred during the time thatMayer was excluded from the casual list or that thework wasnot supplementalwork performed duringtimeswhen, on a nondiscriminatorybasisRespondenthad no work available for himAccordingly in the circumstances I find that Mayerdid not attempt to fraudulently conceal interimearningsBasedon the foregoing, and the entire record it isfound(a)Mayer s backpay period commenced on 22 March1985 and ended 15 August 1986, the date Respondentfor the secondtime reinstatedMayer to the casual list(b)During the backpay period, until 13 June 1986,Mayer hadinterim earningsas set forth in the backpayspecification,as amendedduring the hearing(c)Mayer is entitled to backpay in the amounts setforth below for that portion of the backpay period up toand including the first quarter of 1986 plusan amountto be determined for the second and third quarters of1986 plusinterest 13Calendar QtrNet Backpay1st 1985$182492d 19851648 063d 19854,510 094th 19852 210 461st 19861,112 60On these findings of fact and conclusions of law andon the entire record I issue the following recommended14ORDERThe Respondent Retail Delivery Systems, Inc SanBernadino, California its officers agents, successors, andassignsshall jointly and severallymake Tim Mayerwhole by payment to him of the amounts set forth aboveand in the appendix, and the amount, to be determinedby the Regional Director, for the second and third quarters of 1986 plus interest accrued to the date of paymentpursuant toFlorida Steel Corp231 NLRB 651 (1977)12 Scheel paid $200 for the job Mayer paid $100 of that to Scheel sson who helped him13 Becausethe record does not contain information sufficient to determine the amountof Respondents backpay liability from 14 June to 15August 1986 inclusive the amount of backpay due Mayer for the secondand third quarters of 1986 is left for determination by theRegional DirectorBackpay is computedas alleged inthe backpay specification asamended with modifications for the second and third quarters of 1986 toreflectmy finding that the backpay period ended on 15 August 1986Backpay computations through the 1st quarter of 1986 are set forth in theappendix14 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes RETAIL DELIVERY SYSTEMS127APPENDIXYr /QtrTotalHrsJob Class &%of HrsPer JobClassHrs Per JobClassHourly PayRate Per JobClassGrossBackpay PerJob ClassGrossBackpayInterimEarnings &EmployerNet Backpay'1985/1$ 1900Helper-66$1254$ 9 095$ 114 05$ 182 490$ 182 49Dnver-346 4610 59568 441985/2216 50Helper-100216 509 0951969 061 969 0922501648 06Dnver-0010 59503711985/3493 25Helper-90443 9390954 037 544 560 092504 510 09Dnver-1049 3210 595522 551985/422800Helper-60136 809 0951244 20221046221046Driver-4091 2010 595966 261986/112000Helper-6679209 095720 321 152602401112 60Dnver-3440 8010 595432 281986/2'111111986/3Total NetBackpay'1111111To bedeterminedby theRegionalDirector2RanchoPacific Electric3Brunner s Rents